Citation Nr: 1640652	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-46 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), prior to January 25, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO granted service connection for PTSD and assigned an initial rating of 10 percent, effective July 31, 2009.  In November 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the same month.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2014, the Board remanded the PTSD claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include affording the Veteran a new VA examination.  After accomplishing further action, in a November 2014 rating decision, the AOJ assigned an initial rating of 100 percent for PTSD, effective January 25, 2012.  Also, the AOJ continued to deny the claim for an initial rating in excess of 10 percent for PTSD, prior to January 25, 2012 (as reflected in a November 2014 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.  Notably, as less than the maximum benefit was awarded prior to January 25, 2012, this matter remains for the Board's consideration.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in Virtual VA reveals that they are duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the matter  herein decided has been accomplished.

2. From the July 31, 2009 effective date of the award of service connection to January 25, 2012, the Veteran's PTSD was manifested by anxiety, depressed mood, suspiciousness, sleep impairment, anger and irritability, flashbacks, and isolation; collectively, these symptoms are of the type and extent, frequency, or severity (as appropriate) that suggest no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal).

3. The schedular criteria are adequate to evaluate the Veteran's PTSD at all points pertinent to the remaining period under consideration in this appeal, and no claim of unemployability due to PTSD for this period has been raised.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent, but no higher, rating for PTSD, prior to January 25, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.125, 4.126, 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159 (b)(1). 

The Board notes that effective May 30, 2008, 38 C.F.R. § 3.159  has been revised, in part.  See 73 Fed. Reg. 23 .353-23.356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC). Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a pre-rating letter dated in September 2009, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA, as well as general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  As this is an appeal arising from an award of service connection, the notice that was provided before service connection was granted was legally sufficient and the VCAA's notice requirements have been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Furthermore, although no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A (see VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)), in this case, after the award of service connection and the Veteran's disagreement with the initial rating assigned., the November 2010 SOC set forth the criteria for higher ratings and rating considerations relevant to PTSD (the timing and form of which suffices, in part, for Dingess/Hartman), and included the provisions of 38 C.F.R. § 3.321, governing extra-schedular consideration.  Thereafter, the Veteran was afforded appropriate opportunity to respond to the additional notice provided. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file includes VA and private treatment records and reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with this matter, prior to appellate consideration, is required. 

As regards the Board hearing, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that the hearing was legally sufficient. 

Here, during the January 2012 hearing, the undersigned identified the issues on appeal-to include the matter of a higher rating for PTSD-and elicited testimony from the Veteran with respect to the nature of this disability, current treatment, and as to the existence of outstanding, pertinent evidence.  Therefore, with respect to the higher rating claim, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless, inasmuch as, following the hearing, action to further develop the claim was directed and undertaken. 

In the March 2014 remand, the Board's directives included obtaining additional medical evidence and providing the Veteran with a VA examination.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998). 

In the March 2014 remand, the Board instructed the AOJ to obtain and associate with the claims file outstanding VA treatment records from Erie VA Vet Center dated since September 2009, and Butler VA Medical Center since December 2009. These records have been associated with the claims file.  The AOJ was also directed to request any additional information from the Veteran regarding medical treatment, to include authorization to obtained outstanding private treatment records from various sources.  The AOJ sent a letter to the Veteran in this regard in March 2014, requesting information concerning medical treatment.  The Veteran did not respond; hence no further action in this regard is required.  Moreover, the Veteran was afforded a VA examination in September 2014.  As noted, as a result of the development undertaken, the Veteran was granted the maximum, 100 percent rating for PTSD effective January 25, 2012 (the date of the Board hearing).  

Under these circumstances, the Board finds that, with respect to the remaining period prior to January 25, 2012, there has been substantial compliance with the Board's prior remand instructions, to the extent possible, and that no further action in this regard is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126  Given the limited period remaining for consideration, the Board will consider whether staged rating of the disability prior to January 25, 2012 is warranted..

The Veteran generally contends that a higher rating is warranted for his PTSD.  In his November 2010 VA Form 9, he indicated that a rating in excess of 10 percent is warranted due to his PTSD symptoms and treatment history.

Prior to January 25, 2012, the AOJ assigned  the initial, 10 percent rating for the Veteran's PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations have frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].  Here, the DSM-IV is applicable.  See December 2011 VA Form 8 Certification to the Board.  

The pertinent evidence prior to January 25, 2012, includes VA treatment records, a VA examination report, and documents reflecting the Veteran's statements.

A September 2009 dated letter from a VA readjustment counselor indicates that the Veteran received counseling therapy treatment for PTSD symptoms in 2009.  During this timeframe, his treatment addressed feelings of combat, anger and frustration, anxiety, and increasing sleep.

A December 2009 VA examination report documents the Veteran's complaints of anger, irritability, isolation, and problems sleeping including nightmares.  He described being socially withdrawn and a history of four marriages.  The examiner noted that his current marriage had been approximately 20 years in length, and that he had three children, with two of whom he remained in contact,  The Veteran reported working as a carpenter for the past 10 years in a steel mill.  He denied suicidal behavior.  The report indicated a history of substance abuse with pathological gambling and obsessive-compulsive behavior.   On mental status examination, the examiner described the Veteran as having no abnormalities of gait, posture, or expression, and independent in all activities of daily living.  Mood was noted as very mild depression.  He was alert and oriented in all three spheres with normal speech.  There was no evidence of psychosis.  He appeared to be somewhat withdrawn, but his affect was not flattened.  The Veteran's memory and intellect were intact with no showing of impairments in insight and judgment, aside from substance abuse.  The examiner noted that the Veteran was functioning well occupationally and had a decent marriage with no financial difficulties.  The examiner diagnosed mild intensity PTSD, giving a large benefit of the doubt to the Veteran.  The examiner assigned a GAF score of 65 for  PTSD.

February 2010 VA treatment notes document the Veteran's report that he was working again and doing pretty well.  He reported having quick disagreements attributed to miscommunication.  He also stated that he was driving to North Carolina due to the death of his brother.  It was noted that for leisure, he enjoys playing golf and being outside.  The Veteran's depression screening test was positive.   On mental status examination, he was alert and oriented in all spheres with normal speech.  He denied suicidal and homicidal ideation.  The Veteran had good attention and concentration, and good insight and judgment. 

March 2010 and April 2010 VA treatment notes reflect the Veteran's complaints of problems sleeping including nightmares once a month, flashbacks, and talking to himself.  He reported drinking alcohol daily, but that he stopped marijuana use to keep his job.  His depression screening tests were negative for depression.  Diagnoses of PTSD, alcohol abuse, and mood disorder were provided.  GAF scores of 65 were assigned.

A November 2010 VA treatment note reflects the Veteran's complaints of frustration, flashbacks, isolation, being lonely, and problems sleeping.  He reported drinking every day, and that he cherished his alone time because he did not want to be around people.  On mental status examination, he was alert and oriented in all spheres with normal speech.  He denied suicidal and homicidal ideation.  The Veteran had good attention and concentration, but bad insight and judgment attributed to alcohol use.  A GAF score of 65 was assigned.

A January 2011 VA treatment records note the Veteran's complaints of his mood being affected by the weather and holiday season.  He complained of his relationship with his wife.  A GAF score of 65 was assigned.

A February 2011 VA treatment note reflects the Veteran's report of problems sleeping, nightmares, and flashbacks increasing because of the recent death of his mother.  He indicated that he was working overtime at his job.  On assessment, the treating physician noted that PTSD symptoms interfere with sleep activities and increased work time.  The Veteran's mental status examination was normal and a GAF score of 65 was assigned.

May 2011 and December 2011 VA treatment notes reflect the Veteran's complaints of problems sleeping, depression, and anxiety.  On mental status examinations, he was alert and oriented in all spheres with normal speech.  He denied suicidal and homicidal ideation.  The Veteran had good attention and concentration, and good insight and judgment.

During the January 2012 Board hearing, the Veteran reported that his PTSD symptoms had  worsened since the December 2009 VA examination; indicating that his symptoms started to increase in December 2011 when he started having suicidal ideations.  He stated that he was starting to socially withdraw himself from family members and that he had no friends.

Considering the pertinent evidence of record in light of the applicable rating criteria and rating considerations referenced above, the Board finds that with resolution of all reasonable doubt in the Veteran's favor, an initial 30 percent, but no higher, rating for PTSD, prior to January 25, 2012, is warranted.

At the outset, the Board notes that, in addition to service-connected PTSD, the medical evidence reflected diagnoses of nonservice-connected mood disorder and substance abuse disorders.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  However, the September 2009 VA examination report indicates that it is possible to distinguish the effects of the nonservice-connected conditions from those of the service-connected condition.  Therefore, in this case, the Board has solely considered psychiatric symptoms associated with service-connected PTSD in evaluating the severity of the Veteran's PTSD during the remaining period under consideration.  .

The above-described evidence reflects that, for the period prior to January 25, 2012, the Veteran's PTSD was manifested by such symptoms as anxiety, depressed mood, suspiciousness, sleep impairment, anger and irritability, flashbacks, and isolation.  Impairment of social functioning had been indicated by the Veteran's multiple marriages and death of family members.  Furthermore, he had occupational limitations, as indicated by his preference for isolation and problems sleeping. 

Collectively, these symptoms are of the type and extent, frequency, or severity (as appropriate), to indicate no more than the level of impairment warranting a  30 percent rating.   While such symptoms are shown to have  resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, the Veteran was generally able to function satisfactorily with routine behavior, self-care, and normal conversation

The Board further finds that at no pertinent point prior to January 25, 2012 did the Veteran's PTSD symptoms and resulting impairment meet, or more nearly approximated, the level of impairment contemplated in the next higher, 50 percent rating.  The pertinent evidence showed normal speech, no flattened affect, infrequent panic attacks (less than once a week), no difficulty in understanding complex commands, and no impairment in thinking - symptoms listed in the rating criteria as indicative of the level of impairment for which the 50 percent rating is assignable.

Additionally, the evidence reflects disturbances in mood, in the form of anger and irritability.  Furthermore, the Veteran reported motivation disturbances, as reported in his loss of desire to engage in social interactions with family members.  However, the Veteran's disturbances in mood and motivation are the only identified symptoms listed among those of the type, extent and frequency or severity, as appropriate, for the 50 percent rating.

The Board acknowledges that the evidence of record supports a finding that the Veteran had problems in establishing and maintaining relationships.  However, it was noted that the Veteran was functioning well occupationally and had a decent marriage.  The Veteran has complained of being socially withdrawn and prone to isolation, but he also reported that he enjoys playing golf and being outside.  These activities indicate some ability to establish and maintain relationships, despite the Veteran's other symptomatology.  Therefore, the Board finds that the weight of the evidence supports a finding that, for the period prior to January 25, 2012,  the level of impairment resulting from the Veteran's psychiatric symptoms did not meet, or more nearly approximate, the level of impairment required for the 50 percent rating criteria.  This is especially true when considering the effect of the Veteran's symptoms on occupational and social functioning.  As noted above, the Veteran was noted to be married, enjoyed playing golf, and had contact with some of his children.  Furthermore, although the Veteran held a full-time job during this time period and indicated that he was unsure if he would be able to work due to PTSD symptoms, the VA examiner found that, while the Veteran's PTSD symptoms caused some limitations, they did not preclude employment.  

Under these circumstances, the Board finds that the Veteran was not shown to have experienced symptoms of the type, and extent, frequency or  severity, as appropriate, to result in reduced reliability and productivity in occupational and social functioning as required for the 50 percent rating.  As the criteria for the next-higher, 50 percent rating for the period under consideration are not met, it logically follows that the criteria for any higher rating (70 or 100 percent)-which require a showing of more significant impairment-likewise are not met. 

The Board also points out that the assigned GAF scores of 65 are consistent with no more than the level of impairment contemplated in the 30 percent rating herein assigned.  Under the DSM-IV, GAF scores ranging from 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  As such scores appear to indicate even less impairment than that contemplated in the assigned, 30 percent rating, such scores clearly do not support any even higher rating.

Accordingly, the Board finds that, resolving all reasonable doubt in the Veteran's favor, from the July 31, 2009 effective date of the award of service connection to January 25, 2012 (the effective date of assignment of the maximum 100 percent rating for PTSD), the Veteran's PTSD resulted in psychiatric symptoms of the type or extent, frequency, or severity, as appropriate, to indicate no more than the level of impairment contemplated in the schedular 30 percent rating for PTSD herein assigned.

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule under the criteria for the 30 percent rating, as well as higher 50 percent, 70 percent, and 100 percent ratings, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013); Mauerhan, supra.  However, as discussed above, the Board finds that the evidence of record simply does not show that the Veteran has manifested symptomatology that is of the type, extent, frequency, and severity to result in a level of impairment that meets, or more nearly approximates, the level of impairment contemplated by a higher rating under VA's rating schedule.  

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the remaining period under consideration was the Veteran's PTSD shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's PTSD at all points pertinent to the remaining period for consideration.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated. See Mauerhan, supra.  Further, as noted, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.   Notably, there is no allegation or argument that, for the period prior to January 25, 2012, the schedular criteria are inadequate to rate the Veteran's PTSD.  

The Board further notes that, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the Veteran's PTSD is appropriately rated as a single disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the remaining matter for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39   (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of a veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Board notes that the Veteran has worked alone as a carpenter, and that, during the relevant period, he reported that he had worked for over ten years and that work was going well.  There is no evidence or argument that his service-connected psychiatric disability, alone, actually or effectively rendered him unemployable during the period prior to January 25, 2012.  On the contrary, the December 2009 examiner stated that the Veteran was functioning well occupationally.  As, under these circumstances, no claim for a TDIU due to PTSD has been raised in conjunction with the matter of a higher rating during the remaining period under consideration, such matter need not be addressed herein.

For all the foregoing reasons, the Board finds that a 30 percent, but no higher, rating for PTSD, prior to January 25, 2012, is warranted.  The Board has resolved reasonable doubt in the Veteran's favor in reaching the decision to award an initial  30 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rating prior to January 25, 2012.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

An initial 30 percent rating for PTSD, from July 31, 2009 to January 25, 2012, is granted, subject to the legal authority governing the payment of compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


